Title: From Benjamin Franklin to Schweighauser, 12 July 1781
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,
Passy, July 12. 1781.
I received your Favour of the 5th. Instant. I approve of the Orders you have given relating to the Subsistance of the Prisoners. It will be well to put them into the first Cartel that shall arrive at Morlaix, or go from any Port near you, taking a Receipt from the Captain, as for so many Persons—Prisoners made by the Americans. There were seventeen left in the Prison at L’orient by the Capt. of the Alliance. I wish your Agent to enquire for them, if not already gone to send them away in the same Manner. I have no Objection to the Exchange proposed for Capt. Bell. But it should be approved by those who took Capt. Bell’s Parole. Does Capt. Jones, who has had so short a Passage, bring no News? I have the honour to be, Sir,
M. Schweighauser.
